Citation Nr: 1020804	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome, right knee.

2.  Entitlement to service connection for patellofemoral 
syndrome, left knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1991 and from October 2003 to February 2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


REMAND

The Veteran's service treatment records show multiple 
complaints of and treatment for bilateral knee pain, to 
include as related to falls while running. 

The Veteran was afforded two VA compensation and pension 
(C&P) examinations.  In December 2006, the first VA examiner 
diagnosed bilateral patellofemoral syndrome but did not 
provide an etiological opinion.  The Veteran was afforded a 
second VA C&P examination in April 2008, in which the 
examiner found no knee condition.  X-rays taken in 
conjunction with that examination showed both knees to be 
normal.  

Despite the normal findings at the latter examination, the 
record still reflects a current disability within the appeal 
period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  
Moreover, in light of the in-service knee complaints, an 
etiological opinion is found to be necessary here.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Moreover, the record reflects that private medical records 
submitted in August 2008 have not been reviewed by the RO.  
Given the submission of pertinent evidence without a waiver 
of initial RO review of the evidence, the Board finds that a 
remand for such consideration is required.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran's 
claimed patellofemoral syndrome, right 
knee and left knee, during the period of 
this claim.

2.  Then, the Veteran should be afforded 
a VA examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of any currently 
present patellofemoral syndrome, right 
knee and left knee.  

The claims file must be made available to 
and reviewed by the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions as well as 
his subjective history.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

Based on examination results and a review 
of the claims folders, the examiner 
should provide an opinion with respect to 
whether the Veteran has any currently 
present patellofemoral syndrome, right 
knee and left knee, and, if so, whether 
there is a 50 percent or better 
probability that the bilateral disability 
is etiologically related to his active 
service.  The rationale for each opinion 
expressed must also be provided.

3.  Thereafter, the RO/AMC should 
readjudicate the claims of entitlement 
service connection for patellofemoral 
syndrome, right knee and left knee, in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
time period for response before the case 
is returned to the Board for further 
appellate action.  

By this Remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


